TIMOTHY P. CANNON, J., concurring in part and dissenting in part.
{¶ 21} Although the trial court's judgment does not explicitly state the tenant breached the lease, I agree with the majority's statement that we may presume the trial court found the tenant was in breach.
{¶ 22} When a tenant has breached a lease agreement, the landlord has a duty to mitigate its damages. Manor Park Apts., L.L.C. v. Delfosse , 11th Dist. Lake No. 2006-L-036, 2006-Ohio-6867, 2006 WL 3772214, ¶ 10, citing Dennis v. Morgan , 89 Ohio St.3d 417, 419, 732 N.E.2d 391 (2000). The landlord's failure to mitigate damages is an affirmative defense. Id. , citing Pinnacle Mgt. v. Smith, 12th Dist. Butler No. CA2003-12-327, 2004-Ohio-6928, 2004 WL 2937535, ¶ 12, citing Young v. Frank's Nursery & Crafts, Inc. , 58 Ohio St.3d 242, 244, 569 N.E.2d 1034 (1991). The tenant, therefore, has the burden to prove the landlord failed to mitigate.
{¶ 23} It appears from the trial court's addition to the statement of evidence, presented on appeal in lieu of a transcript, that the trial court may have impermissibly shifted the burden to the landlord to prove that she mitigated her damages. Despite this possibility, based on the limited record before us, I agree we cannot find error with the trial court's failure to award the landlord rent for the remaining six months on the lease or with the trial court's decision to award the tenant a refund of her security deposit.
{¶ 24} There is sufficient evidence in the record, however, to find error with the trial court's decision to award the tenant a refund of prepaid rent for the month of June. It is undisputed that the tenant refused to allow the landlord an opportunity to correct the problem before she vacated the premises on May 13, 2016. As a result, the tenant did not have good cause for unilaterally terminating the lease when she did. It is further undisputed that the utilities remained in the tenant's name as of June 6, 2016. Based on these facts, it was error for the trial court to award the tenant a refund of June's rent.
{¶ 25} For this reason, I dissent in part from the decision of the majority.